Citation Nr: 0631735	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-37 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

 Entitlement to a waiver of overpayment of pension benefits 
in the amount of $8497.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from April 1958 until October 
1958 and from July 1974 until November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 decision of the Committee on 
Waivers and Compromises of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.

In his October 2004 substantive appeal, the veteran 
requested a hearing before a Veteran's Law Judge in 
Washington, D.C.  Such a hearing was scheduled.  However, in 
a May 2006 letter from the veteran's accredited 
representative, it was indicated that the veteran would be 
unable to attend and that he did not wish to be rescheduled.  

It is further observed that additional evidence has been 
submitted subsequent to the September 2004 statement of the 
case.  Such evidence has not been considered by the RO.  
However, a May 2006 communication from the veteran's 
accredited representative waived the right to have such 
additional evidence referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case.  As such, the Board may proceed to 
adjudicate the appeal at the present time, considering the 
newly submitted evidence.


FINDINGS OF FACT


1.  A July 1998 rating decision granted entitlement to 
nonservice-connected pension effective September 22, 1997.

2.  An award letter dated in July 1998 informed the veteran 
that the award was based on zero countable annual income, 
and instructed him notify VA immediately if there were any 
changes in his income.  

3.  In an Improved Pension Eligibility Verification Report 
(EVR) received in September 1999, the veteran reported that 
he received $458.00 per month from the Social Security 
Administration (SSA) and that his spouse received $563.00 
monthly in SSA benefits.  

4.  In letters dated in May 2000, the RO informed the 
veteran that an overpayment of $15,252.00 had been created 
and that his pension benefits were terminated effective 
January 1, 1998.  

5.  An August 2000 letter from VA informed the veteran that 
his pension benefits would be reinstated, accounting for his 
Social Security income, effective January 1, 1998.  

6.  A June 2002 VAF 4-661a(389) indicated that the adjusted 
overpayment still owed by the veteran was $8,497.00

7.  The veteran was substantially at fault in the creation 
of the debt. 

8.  Repayment of the debt would cause undue hardship.


CONCLUSIONS OF LAW

1.  There has been no showing of fraud, misrepresentation, 
or bad faith on the part of the veteran in the creation of 
the overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2005).

2.  Recovery of an overpayment of pension benefits would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of pension benefits.  
In this regard, the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the 
statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e. the laws changed by 
VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  
Therefore, the VCAA (and, it follows, its implementing 
regulations) is not for application in this matter.

In any event, the Board points out that the RO, in the 
September 2001 decision on waiver indebtedness, in an 
accompanying letter and in a subsequent statement of the 
case issued in September 2004 has explained to the veteran 
the bases for denial of the claim, and afforded him the 
opportunity to present information and evidence in support 
of the claim.  The Board finds that these actions satisfy 
any duties to notify and assist owed the veteran.  
Furthermore, it is noted that the instant decision is fully 
favorable to the veteran, and as a consequence any notice 
deficiencies are therefore moot.  

Discussion

Factual background

The veteran was awarded VA pension benefits in a July 1998 
rating decision.  As stated in a July 1998 notice letter, he 
would receive $707.00 monthly beginning October 1, 1997.  
That amount would increase to $722.00 starting December 1, 
1997, reflecting a cost-of-living adjustment.  

The July 1998 notice letter indicated that the veteran's 
pension payments were based on a countable income of zero 
and he was instructed to promptly notify VA of any changes 
in his income.  

In an Improved Pension Eligibility Verification Report (EVR) 
received in September 1999, the veteran reported that he 
received $458.00 per month from the Social Security 
Administration (SSA).  He also reported that his spouse 
received $563.00 monthly in SSA benefits.  

A September 1999 letter from VA explained to the veteran 
that his failure to timely report the receipt of SSA income 
created an overpayment.  He was asked to submit copies of 
the SSA awards to him and his spouse.  It was also requested 
that he provide the date on which he and his spouse started 
receiving SSA payments.  He was notified that failure to 
provide such information would result in retroactive 
termination of his VA pension benefits effective January 1, 
1998, which was the beginning of the EVR period in which the 
SSA income was first reported.  

The veteran did not respond to VA's request for information.  
As a consequence, his pension benefits were terminated 
effective January 1, 1998.  He was notified of this 
termination in a May 2000 letter.  

Another letter from VA dated in May 2000 indicated an 
original debt in the amount of $15,252.00 caused by the 
overpayment of pension benefits.  

In an August 2000 letter, VA apprised the veteran that they 
were reinstating his pension benefits.  This time, his 
Social Security income was accounted for in calculating his 
payments.  He was informed that he would receive $270.00 per 
month beginning January 1, 1998, increasing to $273.00 
effective December 1, 1998.  Another increase, to $280.00, 
was effective December 1, 1999.  The increases were based on 
cost-of-living adjustments.  (His payments were subsequently 
readjusted to reflect an award of special monthly pension 
based on housebound status.)  

As explained in the September 2001 decision of the Committee 
on Waivers and Compromises, the award adjustments set forth 
in the August 200 letter described above reduced the 
veteran's overpayment by $8,486.00.  However, a check was 
mistakenly issued, causing the veteran to be paid twice for 
the same period.  Due to this, it was determined that a 
grant of a full waiver of overpayment would result in unjust 
enrichment to the veteran.  As such, the veteran's request 
for a full waiver of overpayment was denied.  However, a 
partial waiver of $4,602.00 was granted.  The veteran 
remained responsible for repaying the balance of his debt, 
which was noted to be $8,497.00 in a June 2002 VAF 4-
661a(389).  

The veteran appealed the September 2001 decision by the 
Committee on Waivers and Compromises, stating that he lacked 
the means to repay the debt owed VA.

Analysis

The veteran is claiming entitlement to waiver of overpayment 
of pension benefits.  

In the present case, the veteran has not contested the 
validity of the debt, and as such, this is not an issue for 
consideration in the present appeal.  Rather, the sole 
question in this adjudication is whether the veteran should 
be granted a waiver of overpayment as to such debt.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the 
waiver.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 
1.963(a).  "Bad faith" is defined in VA regulations as 
"unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to 
cases in which there is an intent to seek an unfair 
advantage.  Thus, the Court held that the use of the phrase 
neglect or refuse to fulfill some duty or contractual 
obligation found in the circular was inconsistent with the 
regulation and cannot be an appropriate basis for a bad 
faith determination.

In the present case, the veteran failed to timely inform VA 
of his receipt of Social Security Administration benefits.  
That situation is not tantamount to fraud or 
misrepresentation.  Moreover, while it is conceivable that 
the appellant's failure to timely inform VA of his change in 
income was motivated by an intent to seek an unfair 
advantage, the Board fails to find bad faith here.  Again, 
as noted in Richards, the neglect to fulfill some duty or 
contractual obligation is not an appropriate basis for a bad 
faith determination.  Here, the appellant was contractually 
obligated to timely inform VA of changes in his income.  
Based on Richards, his failure to do so is insufficient to 
establish bad faith.  

As the evidence does not establish fraud, misrepresentation, 
or bad faith on the part of the veteran, he is entitled to a 
waiver of his indebtedness if the evidence demonstrates that 
recovery of the overpayment would be against equity and good 
conscience.  For the reasons discussed below, the Board 
finds that repayment of the veteran's indebtedness would 
violate principles of equity and good conscience, and 
accordingly the veteran's claim is granted.  

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2005).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection 
of an overpayment would be against equity and good 
conscience.  The following six elements, which are not 
intended to be all inclusive consist of: (1) the fault of 
the debtor; (2) balancing of faults between the debtor and 
VA; (3) undue hardship of collection on the debtor; (4) a 
defeat of the purpose of an existing benefit to the veteran; 
(5) the unjust enrichment of the veteran; and (6) whether 
the veteran changed positions to his/her detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.965(a).  Each of the six elements must be 
addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault 
of the debtor, and balancing the fault of the debtor and VA.  
In the present case, the veteran was initially granted 
nonservice-connected pension benefits in a July 1998 rating 
decision.  He was informed of the award in a letter dated in 
July 1998.  Such letter set forth the monthly payments that 
he would receive and explained that his pension rate was 
dependent on his income.  It was further explained that his 
award was calculated based on zero countable income and the 
veteran was instructed to notify VA immediately if his 
income changed.  These instructions were repeated in a VA 
letter dated in October 1998.  Despite receiving such 
notice, the veteran did not inform VA of his income from the 
Social Security Administration (SSA) until he submitted an 
Improved Pension Eligibility Verification Report (EVR) in 
September 1999.  Thus, it is clear that there is significant 
fault on the part of the veteran.  By contrast, the evidence 
of record does not reveal fault on the part of VA.  Indeed, 
had the veteran immediately reported his change in income, 
as he was instructed to on multiple occasions, the current 
overpayment would have been avoided.  

In sum, the veteran was at fault for not timely notifying VA 
of his SSA income.   No corresponding fault on the part of 
VA  has been persuasively demonstrated.  Thus, 
considerations of fault fail to support the veteran's 
request for a waiver of overpayment.  

While considerations of fault do not entitle the veteran to 
a waiver of overpayment, considerations of financial 
hardship do support an allowance here.  Again, the third 
element in considering equity and good conscience is "undue 
hardship," described as "[w]hether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. 
§1.965(a)(3).  

In the present case, a June 2000 Financial Status Report 
indicated a monthly income of $469.00 and monthly expenses 
of $480.00.  An October 2001 Financial Status Report showed 
monthly income of $947.00.  His reported monthly expenses 
totalled $950.00.  Finally, a June 2002 Financial Status 
Report indicated a monthly income of $973.00 and monthly 
expenses of $1025.00.  In the October 2001 and June 2002 
Financial Status Reports, the veteran indicated that he had 
$300.00 cash in the bank, with no automobile, real estate, 
stocks and bonds or other assets.  

Based on the foregoing, it is clear that the veteran's 
monthly expenses for basic necessities including rent, food, 
medications and clothing exceeds his monthly income.  
Moreover, he does not possess assets that could be 
liquidated for additional cash.  For these reasons, the 
Board concludes that it would be an undue hardship for the 
veteran to repay his debt to VA.  As such, principles of 
equity and 
good conscience compel a waiver of overpayment, even though 
the veteran bears responsibility for the creation of the 
debt.  

The fourth element of equity and good conscience also 
supports the waiver of overpayment here.  Again, the fourth 
element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  
Here, the RO awarded pension benefits in July 1998 because 
the veteran was highly disabled due to nonservice-connected 
Paget's disease.  To require repayment of the debt despite 
such disability and in such circumstances as would cause 
undue hardship would appear to run counter to the intended 
purpose of the pension award.  

Also for consideration is whether a waiver of overpayment 
would cause "unjust enrichment."  Put another way, the Board 
must contemplate whether failure to make restitution would 
result in unfair gain.  Here, the veteran clearly received 
monies to which he was not entitled.  However, it has 
already been concluded that repayment of the debt would 
result in undue hardship.  Because the veteran lacks the 
financial resources to repay his debt to VA, he would not be 
unjustly enriched by waiver of the overpayment here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor 
do the facts show such.  Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment, 
but as explained above, such waiver is already justified on 
the basis of undue hardship.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, he is not precluded from a waiver of overpayment of 
such indebtedness.  Moreover, although the veteran was at 
fault in the origination of the debt, repayment would cause 
undue hardship to the veteran.  As such, requiring the 
veteran to repay his debt would run counter to principles of 
equity and good conscience.  As such, the Board finds that a 
waiver is appropriate.  
In reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a waiver of overpayment of pension benefits 
in the amount of $8497.00 is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


